                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:17-CV-039-KDB-DCK

 MIKE BENDFELDT and                                     )
 BETTY MUHR-BENDFELDT,                                  )
                                                        )
                 Plaintiffs,                            )
                                                        )
    v.                                                  )       ORDER
                                                        )
 WINDOW WORLD, INC. and                                 )
 ASSOCIATED MATERIALS, LLC,                             )
                                                        )
                 Defendants.                            )
                                                        )

         THIS MATTER IS BEFORE THE COURT on Plaintiffs’ “Motion To File Documents

Under Seal” (Document No. 105) filed February 28, 2020. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, and applicable authority, the

undersigned will deny the motion without prejudice.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in
                this Rule, “materials” includes pleadings and documents of any
                nature and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.
               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.

Local Rule 6.1.

       It does not appear that Plaintiffs have fully complied with the Local Rules or the

requirements of the “Consent Protective Order.” In particular, Plaintiffs’ motion does not indicate

consultation with opposing counsel or the position of the opposing party. See Local Rule 7.1(b)

and (Document No. 91, p. 8, ¶ 14(e)). Moreover, Plaintiffs do not cite any supporting statutes,

case law or other authority. See Local Rule 6.1(c)(4) and (Document No. 91, p. 8, ¶ 14(d)).

       Plaintiffs state that “[c]opies of the unredacted documents are being filed with this Motion

for review by the Court,” however, there do not appear to be any such documents included with

the pending motion. (Document No. 105, p. 1).

       IT IS, THEREFORE, ORDERED that Plaintiffs’ “Motion To File Documents Under

Seal” (Document No. 105) is DENIED WITHOUT PREJUDICE.


                                      Signed: March 3, 2020




                                                 2
